Citation Nr: 1116469	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & D.P.


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to July 1958.  The appellant in this case is the Veteran's surviving spouse.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the benefit sought on appeal.  

In October 2009, the appellant and her daughter testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in December 2009, at which time it was remanded for additional development.  It is now returned to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the claim on appeal can be properly decided.

As noted above, this matter was before the Board in December 2009, at which time a remand was issued in order to accomplish certain development.  Upon review of the claims file since that time, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the Board's December 2009 remand, review of the record by a VA examiner was ordered to determine whether there may be any link between the Veteran's mesothelioma and service.  In April 2010, an examination of the record was conducted, however, the examiner failed to comply with this directive.  The examiner instead opined as to whether the Veteran likely suffered a greater amount of asbestos exposure post-service as compared to in-service, stating, "it is more likely than not that the Veteran's 'significant exposure to asbestos' occurred during his 34 year work history as a civilian ship builder than his four years of military service."  This does not address the question of whether the Veteran's mesothelioma could be related to his in-service asbestos exposure.  Moreover, the examiner predicated this opinion on facts that the appellant has since clarified.  Specifically, the examiner appears to have relied on the facts that the Veteran worked in the shipbuilding business for his post-service career as well as testimony provided at the October 2009 hearing that the Veteran would return from work covered in dust and would immediately shower before interacting with his children.  The examiner noted that the Veteran's children were born after service.  However, in a January 2011 letter the appellant clarified that the Veteran worked in white-collar positions in his career, and that his greatest asbestos exposure took place in service.  This is consistent with her hearing testimony that the Veteran completed college after service and was promoted several times in his post-service career.  She further indicated that her reference to the occasions on which the Veteran returned from work dirty were not meant to indicate that he was covered in asbestos.  For all of these reasons, a remand is again necessary to obtain a proper opinion.

Additionally, as noted by the Board in December 2009, associated with the claims file is a February 2001 hospital admissions record, showing the Veteran's admission to Providence Hospital where he was treated by James Hunter, M.D.  In the record, Dr. Hunter stated that he had diagnosed the Veteran with mesothelioma in July 2000, and that the Veteran's "significant history of asbestos exposure" was documented in the initial history and physical of the Veteran he had taken.  This initial history and physical, however, and any other pertinent records, had not been associated with the claims file.  On remand, the RO was directed to ask the appellant for proper release forms for these records.  The RO did comply with this directive, but the appellant's January 2011 letter reveals confusion as to what was being asked of her, and she returned the VA Forms 21-4142 without filling them out.  On remand, this request should be clarified for the appellant and the records should be requested one final time.

Finally, the Board notes that under 38 C.F.R. § 20.600 (2010), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual M21- 1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

Here, the Veteran has appointed a state representative.  Contrary to the procedural requirements of the VA Adjudication Procedure Manual M21-1MR, Part I, 5.F.27.d, the Veteran's representative was not afforded the opportunity to prepare a VA Form 646 prior to the file's certification to the Board.  On remand, the claims file must be made available to the representative to review the post-remand record and offer written argument on the Veteran's behalf prior to the file's return to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall notify the appellant that the Board is attempting to obtain the 2000 to 2001 records of Dr. James Hunter.  Explain that in a February 2001 Providence Hospital report, Dr. Hunter indicated that he documented  the Veteran's "significant asbestos exposure" in separate treatment records, but that these records are not presently in the claims file.

After notifying the appellant as above, ask her to provide authorization forms necessary to allow the RO/AMC to obtain the private treatment records of Dr. James Hunter.  Thereafter, the RO/AMC should attempt to obtain those records.  If such records are otherwise unavailable or unobtainable, the RO/AMC shall so indicate.

2.  The RO/AMC shall arrange for the same examiner who conducted the April 2010 examination, if possible, to review the claims file and provide an addendum opinion.  If the April 2010 examiner is unavailable, a new opinion should be sought from a different provider.

While the entire claims file should be reviewed, the examiner's attention is directed to the service personnel record showing that the Veteran served aboard the USS Essex from July 1956 to January 1957, as well as any evidence concerning the Veteran's employment history post-service.

In discussing the etiology of the Veteran's mesothelioma, the examiner is asked to specifically opine as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's mesothelioma was related to his period of active service, to include any asbestos exposure.

The rationale for any opinion expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resorting to speculation, it should be indicated and reasons for such must be fully set forth.

3.  After all of the above actions have been completed, the RO/AMC shall readjudicate the appellant's claim.  If the claim remains denied, the appellant must be issued a Supplemental Statement of the Case and afforded an a appropriate period of time within which to respond thereto.  Prior to the re-certification of this matter to the Board, the case must be referred, along with the claims file, to the appellant's representative for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



